DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment and remarks, filed 3/17/22, are acknowledged.
	Claims 7-27 are pending.
Claims 14-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
     	Claims 7-13 and 26-27 read on the elected invention and are being acted upon.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 7-13 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0297539, in view of US 20090142308 (of record), Putnam et al., 2009, Trzonkowski et al., 2009, (of record, IDS ref. 22), and Marek et al., 2011 (of record).
The ‘539 publication teaches expanded CD4+CD25+FoxP3+CD3+ Tregs for use in regulating immunity and treatment of autoimmune disease (see page 2, in particular).  The ‘539 publication teaches producing the Tregs by isolating peripheral blood CD4+CD25+ by culture in IL-2 and anti-CD3, anti-CD28 (see pages 4-5, in aprticualr0. The ‘539 publication teaches using the Tregs for treatment or prophylaxis of type 1 diabetes (See page 6, in particular). The ‘539 publication teaches that the dose of Tregs can vary depending on the subject, target organs, symptoms, and the like, but that exemplary upper limits can be 6 x 109 per 60 kg (see page 7, in particular).  The ‘539 publication teaches isolating Tregs from children (see pages 7-8, in particular). Said Treg cells comprise CD25hi Tregs (see Fig. 5, in particular).  The ‘539 publication teaches parenteral administration, such as infusion (i.e. intravenous, see paragraph 57). 
The ‘539 publication does not explicitly teach greater than 90% FoxP3, CD127-, administering to a child, or dosages between 10 x 106 and 30 x 106 cells/kg body weight. 
	The ‘308 publication teaches treating type 1 diabetes patients by a method comprising administering Tregs (see page 5, in particular).  The ‘308 publication teaches that appropriate dose of Treg cells can generally be made by the clinician, and that doses ranging from 104 to 1010 cells can be used. The ‘308 publication teaches that the incidence of type 1 diabetes is similar in children and adults (see page 5, in particular).  The ‘308 publication also teaches that newly diagnosed patients are the most likely patients to benefit from treatment as they generally have residual beta cell function at the time of diagnosis (see page 5, in particular).  The ‘308 publication also teaches that children under the age of 15 are particularly at risk of developing type 1 diabetes (see page 6, in particular). 
Putnam et al. teaches expansion of human regulatory T cells form patients with type 1 diabetes, including a 17 year old (i.e. a child, see page 652, in particular).  Putnam teach isolating CD4+CD25+CD127-/low Tregs, and expanding the Tregs with anti-CD3/CD28 coated beads and IL-2 (see page 653, in particular).  Putnam teaches purity of Tregs of 95-100% can be achieve directly ex vivo by sorting (see page 653, in particular).  Putnam et al. teach FoxP3 expression levels in the expanded population of up to 94-95%, and that the expanded Tregs express high levels of CD25, and are CD127- (see Fig. 4-5). Putnam et al. teach that a concern when expanding Tregs from subjects with autoimmune disease is outgrowth of Teff cells, and that including CD127 marker is central to addressing this concern, and that sorting based on lack of CD127 allows discrimination between activated Teff and bona fide Tregs (see page 658, in particular). Putnam et al. teach that the Tregs are optimal for a proposed phase 1 clinical trial and for treatment of type 1 diabetes (see page 659-660, in particular). Putnam teaches autologous or allogeneic donor Tregs can be used in therapy (see page 657, in particular).  Putnam et al. also teach that there is a negative correlation between subject age and Treg expansion potential, and that expansion up to 3,171 fold could be achieved, with total numbers on the order of 109 (i.e. Tregs from young patients expanded best, see page 655 and Fig. 3, in particular). See also Trzonkowski which teaches a sorting scheme for acquiring up to 3x106 CD4+CD25highCD127neg Treg cells for expansion, which given the 3000 fold expansion taught by Putnam would, also be expected to provide on the order of 109 Tregs cells.   See also Marek et al. which teaches providing isolated, expanded populations of CD3+CD4+CD25highCD127- Treg cells as a novel approach for therapy (see page 1748, in particular).  Marek et al. teach that studies have been initiated using systemic Treg administration in prediabetic children (see page 517 in particular).  Marek et al. teach expanding the Tregs in vitro with anti-CD3/CD28 coated beads and IL-2, and teach that the Tregs are quality checked, including to insure that they suppress IFN-gamma secretion (see page 513, in particular).  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to administer CD127- Treg cells, as taught Putnam, Trzonkowski, and Merek, in the method of Treg therapy taught by the ‘539 publication.  The ordinary artisan at the time the invention was made would have been motivated to do so, since the references teach that they are suitable for administration to treat type 1 diabetes.  Additionally, Putnam et al. teach that a concern when expanding Tregs from subjects with autoimmune disease is outgrowth of Teff cells, and that including CD127 marker is central to addressing this concern, and that sorting based on lack of CD127 allows discrimination between activated Teff and bona fide Tregs.  Additionally, the references provide a reasonable expectation of success in doing so, as well as achieving purities of FoxP3 greater than 90%. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat children with diabetes, as taught by the ‘308 publication and Marek et al., as the type of subjects with diabetes in the treatment method of the ‘539 publication. The ordinary artisan at the time the invention was made would have been motivated to do so, since the ‘308 publication teaches that newly diagnosed type 1 diabetes patients are the most likely patients to benefit from treatment and that children under the age of 15 are particularly at risk of developing type 1 diabetes.  Furthermore, the ordinary artisan would have a reasonable expectation of success in doing so since Marek et al. teach that Tregs are being used in clinical studies for administration to prediabetic children, and Putnam teach that younger patients are ideal for Treg expansion.  Regarding the cell dosage to be administered, it is noted that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the ‘539 publication teaches an upper limit of dose of 6 x 109 cells per subject with a weight of 60 kg (i.e. 100 x106/kg) and the ‘308 publication teaches a lower limit can be as few as 104, and up to 1010 cells per subject. Thus, one could readily envision the cell doses within the scope of the instant claims.  For example, treating older children with a weight of about 50kg, one could achieve a dose of 20x106 cells/kg body weight by administering 109 total cells, which would be optimizable with a reasonable expectation of success based on the teachings of the ‘539 publication and the ‘308 publication.  Additionally, optimizing the cell dosage would routine and well within the purview of the ordinary artisan.  See also the ‘308 publication which teaches that appropriate doses of Treg cells can generally be made by the clinician. Likewise, it would be obvious and routine for the ordinary artisan to infuse the Treg cells in the method of the ‘539 publication, via an intravenous route, since the reference teaches parenteral infusion.  Additionally, selecting from known means of infusion for systemic administration would be routine and well within the purview of the ordinary artisan. Regarding the recitation in claim 13 that the Treg cells are “obtainable” by a specified culture process, it is noted this is a product by process does limitation that does not carry patentable weight in the absence of a difference in the administered Tregs.  In the instant case, the prior art makes obvious administering Treg cells structurally and functionally identical to those of the instant claims.   Additionally, optimizing the purity of Tregs and the levels of FoxP3 expression would be routine and well within the purview of the ordinary artisan, since the references teach purity levels above 90%, and up to 94-95% FoxP3+.  This is very close to the 93% recited in claim 27, and it would be well within the skill of the ordinary artisan. 
	Applicant’s arguments filed 3/17/22 have been fully considered but they are not persuasive.
Applicant argues that the ‘539 publication teaches CD4+CD25+FoxP3+ Tregs, but does not teach CD127-, and there is nothing in the ‘539 publication that points to the desirably of Tregs that lack CD127.  Applicant argues that without improper hindsight reasoning, one would not have arrived at the claimed population of Tregs. Applicant argues that the Tregs of Putnam are CD127low and not CD127-.  Applicant also argues that the Tregs of Marek are used in a different methodology by attaching Tregs to isolated islets for transplantation, and the only reference to systemic Treg administration is in prediabetic children.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As noted above, the ‘539 publication teaches expanded CD4+CD25+FoxP3+CD3+ Tregs for regulating immunity and for treating autoimmune diseases like type 1 diabetes by systemic administration.  The ‘539 publication also teaches isolating Tregs from children. The ‘308 publication teaches treating type 1 diabetes with Tregs, and that children under the age of 15 are particularly at risk of developing type 1 diabetes.
Putnam, Trzonkowski and Marek teach using CD127 as additional marker for Treg selection.  In particular, Putnam teaches that it allows elimination of Teffector cells, and that sorting based on lack of CD127 allows discrimination between activated Treffectors and bona fide Tregs. Furthermore, in contrast to Applicants assertions, Putnam does not characterize the Tregs as CD127lo, but rather as CD127lo/-, and the Treg populations of Putnam clearly encompasses the CD127- population as recited in the instant claims.  See also Trzonkowski which teach  nearly identical sorting/gating scheme as Putman and describes the sorted cells as CD127-.  Trzonkowski also teaches the desirability of including sorting based on CD127neg and CD25high as providing a reliable Treg phenotype that is optimal for providing a pure Treg population (seeee page 177, in particular).  See also Marek et al. which teaches providing isolated, expanded populations of CD3+CD4+CD25highCD127- Treg cells as a novel approach for therapy of type I diabetes. Thus, together the references teach the desirability of further selecting Tregs that are CD25highCD127-, to avoid including T effector cells and to provide an optimal and pure Treg population for administration.  Regarding the mode of administration, it is noted that at least claim 7 encompasses any mode of administration, and it not limited to systemic administration as argued by Applicant.  Regardless, the other cited references including Marek et al. teach the suitability of a systemic route of admisntraiton for Tregs.
Applicant further argues that the dosing of Tregs is not routine and the references do not render obvious the claimed dosing range of Tregs. 
As noted above, the ‘539 publication teaches an upper limit of dose of 6 x 109 cells per subject with a weight of 60 kg (i.e. 100 x106/kg), and it would be recognized that the disclosure of that dose as an “upper limit” would imply the dose could also be lower.  The ‘539 publication teaches that the dose of Tregs can vary depending on the subject, target organs, symptoms, and the like.  Additionally, the ‘308 publication teaches a lower limit can be as few as 104, and up to 1010 cells per subject. Thus, one could readily envision the cell doses within the scope of the instant claims.  For example, treating older children with a weight of about 50kg, one could achieve a dose of 20x106 cells/kg body weight by administering 109 total cells, which would be optimizable with a reasonable expectation of success based on the teachings of the ‘539 publication and the ‘308 publication.  See also the ‘308 publication which teaches that appropriate doses of Treg cells can generally be made by the clinician. 
	Applicant further argues that the cells of the claimed invention were found to be highly effective with long term efficacy in clinical trials for treating type 1 diabetes in children, citing Marek-Trzonkowski, 2012, 1014, and 2016.  Applicant argues that in contrast, the cells of Putnam showed no efficacy in a clinal trial.  
	To the extent Applicant is arguing unexpected results, evidence must be provided, and a comparison with the prior art cannot be established. Several of the Trzonkowski references do not appear to be of record, nor is the Putnam clinical trial data of record. Additionally, it is noted that the present claims broadly encompass “a method of treating” comprising administering Tregs to a child with type 1 diabetes.  Even if the evidence of record could establish unexpected “long term efficacy” as argued by Applicant, the claims recite no limitations in that regard and broadly recite “a method of treating” comprising administering Tregs. Achieving at least some degree of treatment in a method of Treg administration to type 1 diabetics would be expected based on the cited references. Furthermore, it is noted that unexpected results must be commensurate in scope with the instant claims.  For example, the degree of efficacy can rely on a variety of factors, such as the number of Treg administrations, the age of the patient population, the stage of type 1 diabetes, and the route of administration.  The references above render obvious the claimed methods and provide a reasonable expectation of success in performing a method of treating comprising administering Tregs to a child with type 1 diabetes for the reasons set forth above.

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644